Exhibit 10.1

 

 

MITEL NETWORKS CORPORATION

2014 Equity Incentive Plan

March 25, 2014

 

 



--------------------------------------------------------------------------------

Mitel Networks Corporation

2014 Equity Incentive Plan

ARTICLE 1

PURPOSE

 

1.1 Purpose

The purpose of this Plan is to assist the Company in attracting, retaining and
motivating key employees, directors, officers and consultants through
performance related incentives, thereby advancing the interests of the Company
and its shareholders.

ARTICLE 2

INTERPRETATION

 

2.1 Definitions

When used herein, unless the context otherwise requires, the following terms
have the indicated meanings, respectively:

“Affiliate” has the meaning set forth in the Securities Act (Ontario), as
amended from time to time;

“Associate” has the meaning set forth in the Securities Act (Ontario), as
amended from time to time;

“Award” means any Option, Restricted Share Unit, Deferred Share Unit,
Performance Share Unit or Other Share-Based Award granted under this Plan;

“Award Agreement” means a signed, written agreement between a Participant or a
Director Participant and the Company evidencing the terms and conditions on
which an Award has been granted under this Plan;

“Black Out Period” means the period of time during which the Company has imposed
trading restrictions on its Insiders;

“Board” means the board of directors of the Company;

“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks in the City of Ottawa are open for commercial
business during normal banking hours;

“CBCA” means the Canada Business Corporations Act and the regulations
promulgated thereunder, both as amended from time to time;

“Change in Control” means the happening of any of the following events:



--------------------------------------------------------------------------------

  (i) any transaction at any time and by whatever means pursuant to which
(A) the Company goes out of existence by any means, except for any corporate
transaction or reorganization in which the proportionate voting power among
holders of securities of the entity resulting from such corporate transaction or
reorganization is substantially the same as the proportionate voting power of
such holders of Company voting securities immediately prior to such corporate
transaction or reorganization or (B) any Person or any group of two or more
Persons acting jointly or in concert (other than the Company, a wholly-owned
Subsidiary of the Company, an employee benefit plan of the Company or of any of
its wholly-owned Subsidiaries, including the trustee of any such plan acting as
trustee, Dr. Terence H. Matthews and his Associates, or Francisco Partners
Management, LLC, its Associates and any funds, entities or successor funds or
entities under common management or control of Francisco Partners Management,
LLC) hereafter acquires the direct or indirect “beneficial ownership” (as
defined by the CBCA) of, or acquires the right to exercise control or direction
over, securities of the Company representing 50% or more of the then issued and
outstanding Common Shares in any manner whatsoever, including, without
limitation, as a result of a take-over bid, an exchange of securities, an
amalgamation of the Company with any other entity, an arrangement, a capital
reorganization or any other business combination or reorganization;

 

  (ii) the sale, assignment or other transfer of all or substantially all of the
assets of the Company to a Person other than a wholly-owned Subsidiary of the
Company;

 

  (iii) the dissolution or liquidation of the Company except in connection with
the distribution of assets of the Company to one or more Persons which were
wholly-owned Subsidiaries of the Company immediately prior to such event;

 

  (iv) the occurrence of a transaction requiring approval of the Company’s
shareholders whereby the Company is acquired through consolidation, merger,
exchange of securities, purchase of assets, amalgamation, arrangement or
otherwise by any other Person (other than a short form amalgamation or exchange
of securities with a wholly-owned Subsidiary of the Company); or

 

  (v) the Board passes a resolution to the effect that, for the purposes of some
or all of the Award Agreements, an event set forth in (i), (ii), (iii) or
(iv) above has occurred;

provided, however, that a Change in Control shall be deemed not to have occurred
if, notwithstanding the definition of Change in Control set out above, the
Board, determines that a Change in Control has not occurred in the particular
circumstances.

 

- 2 -



--------------------------------------------------------------------------------

“Change in Control Price” means the highest price per Common Share paid in any
transaction reported on a stock exchange or paid or offered in any bona fide
transaction related to a potential or actual Change in Control of the Company at
any time during the five trading days (or if the Common Shares are not listed on
any stock exchange, during the three month period) preceding the Change in
Control, as determined by the Board in its sole discretion;

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated under it;

“Common Shares” means the common shares in the capital of the Company and any
other securities of the Company or any Affiliate or any successor that may be so
designated by the Committee;

“Committee” has the meaning set forth in Section 3.2 of this Plan;

“Company” means Mitel Networks Corporation;

“Consultant Participant” means an individual or a consultant company, other than
an Employee Participant or a Director Participant that:

 

  (i) is engaged to provide services to the Company or a Subsidiary other than
services provided in relation to a distribution of securities of the Company or
a Subsidiary;

 

  (ii) provides the services under a written contract with the Company or a
Subsidiary; and

 

  (iii) spends or will spend a significant amount of time and attention on the
affairs and business of the Company or a Subsidiary,

and includes a Consultant Participant’s Permitted Assigns. For the purposes of
this definition, “consultant company” means, with respect to an individual
consultant, either (i) a company of which the individual consultant is an
employee or shareholder; or (ii) a partnership of which the individual
consultant is an employee or partner;

“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code;

“Data” has the meaning set forth in Section 12.13 of this Plan;

“Date of Grant” means, for any Award, the date specified by the Committee at the
time it grants the Award (which, for greater certainty, shall be no earlier than
the date on which the Committee meets for the purpose of granting such Award) or
if no such date is specified, the date upon which the Award was granted;

“Deferred Share Unit” or “DSU” means a unit equivalent in value to a Common
Share, credited by means of a bookkeeping entry in the books of the Company in
accordance with Article 5;

 

- 3 -



--------------------------------------------------------------------------------

“Director Participant” means a director of the Company who is not an employee of
the Company or a Subsidiary and includes a Director Participant’s Permitted
Assigns;

“Director’s Option” means an Option granted to a Director Participant;

“Disabled” or “Disability” means the permanent and total incapacity of a
Participant or a Director Participant as determined in accordance with
procedures established by the Committee for purposes of this Plan;

“Distribution Date” means (i) in the case of a Director Participant, the date on
which the Director Participant ceases to be a member of the Board or, in the
case of a Participant, the Termination Date (the “Separation Date”); or
(ii) such later date as elected by the Participant or Director Participant
provided that in no event shall a Participant or Director Participant be
permitted to elect a date which is later than the last Business Day of the
calendar year following the calendar year in which the Separation Date occurs.
An election for a Distribution Date described in (ii) above will only be valid
if it is delivered to the Corporate Secretary of the Company prior to the
Separation Date in the form prescribed for such purposes by the Company,
provided that such election may not be made by a Participant or Director
Participant who is a U.S. Taxpayer;

“Employee Participant” means a current full-time or part-time employee or
officer of the Company or a Subsidiary (other than a Director Participant or a
Consultant Participant) and includes an Employee Participant’s Permitted
Assigns;

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time;

“Exercise Notice” means a notice in writing, in the form acceptable to the
Company, signed by a Participant or a Director Participant holding an Option and
stating the Participant’s or Director Participant’s intention to exercise a
particular Option;

“Exercise Price” means the price at which a Common Share may be purchased
pursuant to the exercise of an Option;

“Exercise Period” means the period of time during which an Option granted under
this Plan may be exercised (provided however that the Exercise Period may not
exceed 10 years from the relevant Date of Grant);

“Fair Market Value” means, with respect to any Common Share at a particular
date, the closing price on the Nasdaq Global Market or, if the Common Shares are
also listed on the Toronto Stock Exchange, the market or exchange where the
majority of the trading volume and value of the Common Shares occurs on such
date (or if such Common Shares did not trade on such exchange on such day, the
average of the bid and ask prices of such Common Shares at the close of trading
on such day); provided that in the event that such Common Shares are not then
listed on such stock exchange, the Fair Market Value shall be determined based
on the closing price of such Common Shares on any stock exchange in Canada or
the United States on which such Common Shares are then listed on the particular
date (or if such Common Shares did not trade on such exchange on such day, the
average of the bid and ask prices of such Common Shares at the close of trading
on

 

- 4 -



--------------------------------------------------------------------------------

such day); and further provided that in the event that such Common Shares are
not then listed on any stock exchange in Canada or the United States, the Fair
Market Value shall be determined by the Board in its sole discretion;

“Incentive Stock Option” means an option granted under Section 4.6 of the Plan
that meets the requirements of Section 422 of the Code or any successor
provision and is designated as such in the applicable Award Agreement;

“Individual Optionee” means an Optionee who is an individual or the individual
of which the Optionee is a Permitted Assign, as the case may be;

“Insider” has the meaning set forth in the TSX Rules;

“NI 45-106” means National Instrument 45-106 Prospectus and Registration
Exemptions of the Canadian Securities Administrators, as amended from time to
time;

“Non Qualified Stock Option” means an option granted under Article 4 of the Plan
that is not intended to be or does not meet the requirements of an Incentive
Stock Option. Any stock option granted by the Committee that is not designated
as an Incentive Stock Option in the applicable Award Agreement will be deemed a
Non Qualified Stock Option;

“Option” means a right to purchase Common Shares under this Plan;

“Optionee” means a Participant or a Director Participant who holds one or more
Options under this Plan;

“Optionee’s Employer” means the Company or such Subsidiary as is or, if the
Optionee has ceased to be employed by the Company or such Subsidiary, was the
Optionee’s Employer;

“Other Share-Based Award” means any right granted under Section 8.1 of this
Plan;

“Participant” means an Employee Participant or a Consultant Participant but not
a Director Participant;

“Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
Common Share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth;
(xiv) operating margin or profit margin; (xv) Common Share price or total
shareholder return; (xvi) cost targets, reductions and

 

- 5 -



--------------------------------------------------------------------------------

savings, productivity and efficiencies; (xvii) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions, and budget comparisons; (xviii) personal professional
objectives, including any of the foregoing performance goals, the implementation
of policies and plans, the negotiation of transactions, the development of long
term business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and
(xix) any combination of, or a specified increase in, any of the foregoing.
Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Subsidiary, or a division or strategic business unit of
the Company, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing Performance Goals shall be determined in accordance with generally
accepted accounting principles and shall be subject to certification by the
Committee; provided that the Committee shall have the authority to make
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Subsidiary or the financial
statements of the Company or any Subsidiary, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles;

“Performance Share Unit” means any right granted under Section 7.1 of the Plan;

“Permitted Assign” has the meaning assigned to that term in NI 45-106;

“Person” includes an individual, sole proprietorship, partnership,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, and a natural person in his or her capacity
as trustee, executor, administrator or other legal representative;

“Plan” means this Mitel Networks Corporation 2014 Equity Incentive Plan, as
amended from time to time;

“Restricted Share Unit” or “RSU” means a right to receive cash or a Common Share
granted, as determined by the Committee, under Section 6.1 of this Plan;

“Retirement” means retirement from active employment with the Company or a
Subsidiary in accordance with the policies of the Company in place from time to
time or, with the consent for purposes of the Plan of such officer of the
Company as may be

 

- 6 -



--------------------------------------------------------------------------------

designated by the Committee, at or after such earlier age and upon the
completion of such years of service as the Committee may specify;

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time;

“Security Based Compensation Arrangement” has the meaning given to that term in
the TSX Rules;

“Termination Date” means, in the case of a Participant or Director Participant
whose employment or term of office or engagement with the Company or an
Affiliate terminates:

 

  (i) by reason of the Participant’s or Director Participant’s death, the date
of death; or

 

  (ii) for any reason whatsoever other than death, the later of:

(A) in the case of a Participant, the last day of the minimum statutory notice
period, if any, to which that Participant is entitled upon such termination
pursuant to applicable employment and/or labour standards legislation;

(B) the date designated by the Company or the Affiliate, as the case may be, as
the last day of the Participant’s or Director Participant’s employment or term
of office or engagement with the Company or the Affiliate, as the case may be;
and

provided that in the case of termination by reason of voluntary resignation by
the Participant or Director Participant, such date shall not be earlier than the
date that notice of resignation was received from such Participant or Director
Participant;

and “Termination Date” in any such case specifically does not mean the date on
which any period of contractual or common law notice, reasonable notice, salary
continuation or deemed employment that the Company or the Affiliate, as the case
may be, may be required at law to provide to a Participant would expire;

“TSX Rules” means Part VI of the Company Manual of the Toronto Stock Exchange,
as amended from time to time; and

“U.S. Taxpayer” shall mean a Participant or Director Participant who is a U.S.
citizen, U.S. permanent resident or U.S. tax resident for purposes of the Code.

 

2.2 Interpretation

 

  (a) Whenever the Board or, where applicable, the Committee is to exercise
discretion in the administration of this Plan, the term “discretion” means the
sole and absolute discretion of the Board or the Committee, as the case may be.

 

- 7 -



--------------------------------------------------------------------------------

  (b) As used herein, the terms “Article”, “Section”, “Subsection” and “clause”
mean and refer to the specified Article, Section, Subsection and clause of this
Plan, respectively.

 

  (c) Words importing the singular include the plural and vice versa and words
importing any gender include any other gender.

 

  (d) Whenever any payment is to be made or action is to be taken on a day which
is not a Business Day, such payment shall be made or such action shall be taken
on the next following Business Day.

 

  (e) In this Plan, a Person is considered to be a “Subsidiary” of another
Person if:

 

  (i) it is controlled by,

 

  (A) that other, or

 

  (B) that other and one or more Persons, each of which is controlled by that
other, or

 

  (C) two or more Persons, each of which is controlled by that other; or

 

  (ii) it is a Subsidiary of a Person that is that other’s Subsidiary.

 

  (f) In this Plan, a Person is considered to be “controlled” by a Person if:

 

  (i) in the case of a Person,

 

  (A) voting securities of the first-mentioned Person carrying more than 50% of
the votes for the election of directors are held, directly or indirectly,
otherwise than by way of security only, by or for the benefit of the other
Person; and

 

  (B) the votes carried by the securities are entitled, if exercised, to elect a
majority of the directors of the first-mentioned Person;

 

  (ii) in the case of a partnership that does not have directors, other than a
limited partnership, the second-mentioned Person holds more than 50% of the
interests in the partnership; or

 

  (iii) in the case of a limited partnership, the general partner is the
second-mentioned Person.

 

  (g) Unless otherwise specified, all references to money amounts are to
Canadian currency.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 3

ADMINISTRATION

 

3.1 Administration

Subject to Section 3.2, this Plan will be administered by the Board and the
Board has sole and complete authority, in its discretion, to:

 

  (a) determine the individuals to whom grants under the Plan may be made;

 

  (b) make grants of Awards under the Plan relating to the issuance of Common
Shares (including any combination of Options, Deferred Share Units, Restricted
Share Units, Performance Share Units or Other Share-Based Awards) in such
amounts, to such Persons and, subject to the provisions of this Plan, on such
terms and conditions as it determines including without limitation:

 

  (i) the time or times at which Awards may be granted;

 

  (ii) the conditions under which:

 

  (A) Awards may be granted to Participants or Director Participants; or

 

  (B) other Awards may be forfeited to the Company,

including any conditions relating to the attainment of specified Performance
Goals;

 

  (iii) the Exercise Price, and/or price to be paid by a Participant or Director
Participant in connection with the granting of Awards;

 

  (iv) the time or times when each Option becomes exercisable and, subject to
Section 4.3, the duration of the Exercise Period;

 

  (v) whether restrictions or limitations are to be imposed on the Common Shares
issuable pursuant to grants of Awards, and the nature of such restrictions or
limitations, if any; and

 

  (vi) any acceleration of exercisability or vesting, or waiver of termination
regarding any Award, based on such factors as the Board may determine;

 

  (c) interpret this Plan and adopt, amend and rescind administrative guidelines
and other rules and regulations relating to this Plan; and

 

  (d) make all other determinations and take all other actions necessary or
advisable for the implementation and administration of this Plan.

The Board’s determinations and actions within its authority under this Plan are
conclusive and binding on the Company and all other Persons. The day-to-day
administration of the Plan may be delegated to such officers and employees of
the Company or of a Subsidiary as the Board determines.

 

- 9 -



--------------------------------------------------------------------------------

3.2 Delegation to Committee

To the extent permitted by applicable law and the Company’s articles, the Board
may, from time to time, delegate to a committee (the “Committee”) of the Board
all or any of the powers conferred on the Board under the Plan. In connection
with such delegation, the Committee will exercise the powers delegated to it by
the Board in the manner and on the terms authorized by the Board. Any decision
made or action taken by the Committee arising out of or in connection with the
administration or interpretation of this Plan in this context is final and
conclusive. Notwithstanding any such delegation or any reference to the
Committee in this Plan, the Board may also take any action and exercise any
powers that the Committee is authorized to take or has power to exercise under
this Plan. To the extent applicable in respect of certain Awards granted to a
Participant who is a Covered Employee, such Committee shall be composed of not
less than two directors of the Company, neither of whom shall be employees of
the Company or its Affiliates and each of whom shall otherwise be “outside
directors” for the purposes of Section 162(m) of the Code. To the extent the
Company is no longer a “foreign private issuer” as defined in Exchange Act Rule
3b-4 and wishes to have a “Qualified Plan” as defined in Rule 16b-3(b)(4), such
Committee shall be composed of not less than two directors of the Company, each
of whom are “non-employee directors” for purposes of Section 16 of the Exchange
Act and Rule 16b-3 thereunder.

 

3.3 Eligibility

All Participants and Director Participants are eligible to participate in the
Plan, subject to subsections 9.1(e) and 9.2(g). Eligibility to participate does
not confer upon any Participant or Director Participant any right to receive any
grant of an Award pursuant to the Plan. The extent to which any Participant or
Director Participant is entitled to receive a grant of an Award pursuant to the
Plan will be determined in the sole and absolute discretion of the Committee,
provided however that the following restrictions shall also apply to this Plan,
together with all other Security Based Compensation Arrangements of the Company:

 

  (a) the number of Common Shares issuable to Insiders, at any time, under all
Security Based Compensation Arrangements, shall not exceed 10% of issued and
outstanding Common Shares; and

 

  (b) the number of Common Shares issued to Insiders, within any one year
period, under all Security Based Compensation Arrangements, shall not exceed 10%
of issued and outstanding Common Shares.

If the Company repurchases Common Shares for cancellation such that the tests in
Section 3.3(a) or (b) are not met following such repurchase, this shall not
constitute non-compliance under the Plan for any Awards then outstanding.

 

3.4 Total Common Shares Available

 

  (a)

The aggregate number of Common Shares that may be issued for all purposes
pursuant to the Plan must not exceed 8,900,000 Common Shares. No grant may be
made under the Plan if such grant would result in the issuance of Common Shares
in excess of the above-noted limit. In addition, the aggregate number of

 

- 10 -



--------------------------------------------------------------------------------

  Common Shares that may be issued for purposes of the grant of Incentive Stock
Options pursuant to the Plan must not exceed 8,900,000 Common Shares.

 

  (b) For purposes of computing the total number of Common Shares available for
grant under the Plan, Common Shares subject to any Award (or any portion
thereof) that has expired or is forfeited, surrendered, cancelled or otherwise
terminated prior to the issuance or transfer of such Common Shares and Common
Shares subject to an Award (or portion thereof) that is settled in cash in lieu
of settlement in Common Shares shall again be available for grant under the
Plan.

 

3.5 Award Agreements

All grants of Awards under this Plan will be evidenced by Award Agreements.
Award Agreements will be subject to the applicable provisions of this Plan and
will contain such provisions as are required by this Plan and any other
provisions that the Committee may direct. Any one officer of the Company is
authorized and empowered to execute and deliver, for and on behalf of the
Company, an Award Agreement to each Participant or Director Participant granted
an Award pursuant to this Plan.

 

3.6 Conditions of Grant

Each Participant or Director Participant will, when requested by the Company,
sign and deliver all such documents relating to the granting of Awards or
exercise of Options which the Company deems necessary or desirable.

 

3.7 Non-transferability of Awards

Subject to Section 9.1, Awards granted under this Plan may only be exercised
during the lifetime of the Participant or Director Participant by such
Participant or Director Participant personally. No assignment or transfer of
Awards, whether voluntary, involuntary, by operation of law or otherwise, vests
any interest or right in such Awards whatsoever in any assignee or transferee
(except that a Participant or Director Participant may transfer Awards (other
than Incentive Stock Options) to Permitted Assigns in a manner consistent with
applicable tax and securities laws) and immediately upon any assignment or
transfer, or any attempt to make the same, such Awards will terminate and be of
no further force or effect. Further, an Incentive Stock Option shall not be
transferrable other than by will or by the law of descent and distribution and
shall be exercisable during the life time of the Participant, only by the
Participant. If any Participant or Director Participant has transferred Awards
to a corporation pursuant to this Section 3.7, such Awards will terminate and be
of no further force or effect if at any time the transferor should cease to own
all of the issued shares of such corporation.

ARTICLE 4

GRANT OF OPTIONS

 

4.1 Grant of Options

The Committee may, from time to time, subject to the provisions of this Plan and
such other terms and conditions as the Committee may prescribe, grant Options to
any Participant or any Director Participant.

 

- 11 -



--------------------------------------------------------------------------------

4.2 Exercise Price

The Exercise Price will be as determined by the Committee but in any event will
be no less than the Fair Market Value on the Date of Grant.

 

4.3 Term of Options

Subject to any accelerated termination as permitted by the Committee or as
otherwise set forth in this Plan, each Option, unless otherwise specified by the
Committee, expires on the seventh (7th) anniversary of the Date of Grant
(provided that if such expiry would otherwise be during or immediately after a
Black Out Period, then the expiry shall be extended until ten (10) Business Days
following the expiration of the Black Out Period); provided that in no event
will the Exercise Period of an Option exceed ten (10) years from its Date of
Grant.

The Committee shall have the authority to condition the grant or vesting of
Options upon the attainment of specified Performance Goals, or such other
factors (which may vary as between Options) as the Committee may determine in
its sole discretion.

 

4.4 Exercise of Options

Unless otherwise specified by the Committee at the time of granting an Option
and except as otherwise provided in this Plan, each Option will vest and be
exercisable as to one-sixteenth of the Common Shares which are subject to such
Option, beginning on the date which is three (3) months after the Date of Grant
and, thereafter, one-sixteenth of such Common Shares will vest quarterly on each
subsequent three-month anniversary of the Date of Grant, the final one-sixteenth
of such Common Shares to vest on the fourth (4th) anniversary of the Date of
Grant.

Once an instalment vests and becomes exercisable, it remains exercisable until
expiration or termination of the Option, unless otherwise specified by the
Committee in connection with the grant of such Option or otherwise as specified
herein. Each Option may be exercised at any time or from time to time, in whole
or in part, for up to the total number of Common Shares with respect to which it
is then exercisable. The Committee has the right to accelerate the date upon
which any instalment of any Option becomes exercisable.

Subject to the provisions of this Plan and any Award Agreement, Options shall be
exercised by means of a fully completed Exercise Notice delivered to the
Company.

 

4.5 Payment of Exercise Price

The Exercise Notice must be accompanied by payment in full of the Exercise Price
in respect of the Common Shares to be purchased. The Exercise Price must be
fully paid by cash, certified cheque, bank draft or money order payable to the
Company. No Common Shares will be issued or transferred until full payment
therefor has been received by the Company. As soon as practicable after receipt
of any Exercise Notice and full payment of the Exercise Price, the Company will
deliver to the Participant or Director Participant, as the case may be, a
certificate or certificates representing the acquired Common Shares.

 

- 12 -



--------------------------------------------------------------------------------

4.6 Incentive Stock Options

The following provisions will apply only to Incentive Stock Options granted
under the Plan:

 

  (a) No Incentive Stock Option may be granted to any Employee Participant who,
at the time such Option is granted, (i) is not an employee of the Company or a
Subsidiary or (ii) owns securities possessing more than ten percent (10%) of the
total combined voting power of all classes of securities of the Company or of
any Subsidiary, except that with respect to provision (ii) hereof such an Option
may be granted to such an Employee if, at the time the Option is granted, the
exercise price is at least one hundred ten percent (110%) of the Fair Market
Value of the Common Shares subject to the Option, and the Option by its terms is
not exercisable after the expiration of five (5) years from the Date of Grant;
and

 

  (b) To the extent that the aggregate Fair Market Value of the Common Shares
with respect to which Incentive Stock Options (without regard to this
subsection) are exercisable for the first time by any individual during any
calendar year (under all plans of the Company and its Affiliates) exceeds U.S.
$100,000, such Options will be treated as Non Qualified Stock Options. This
subsection will be applied by taking Options into account in the order in which
they were granted. If some but not all Options granted on any one day are
subject to this subsection, then such Options will be apportioned between
Incentive Stock Option and Non Qualified Stock Option treatment in such manner
as the Committee will determine. The maximum number of Common Shares that may be
issued under Incentive Stock Options granted under the Plan shall be equal to
the number of Common Shares issued and outstanding as of the effective date of
the Plan.

 

4.7 Special Rule Applicable to U.S. Taxpayers

With respect to Options granted to Participants or Director Participants who are
U.S. Taxpayers, Common Shares shall constitute “stock of the service recipient”
within the meaning of Section 409A of the Code if such Participant or Director
Participant performs services for any Affiliate that is at least fifty percent
(50%) owned by the Company.

ARTICLE 5

GRANT OF DEFERRED SHARE UNITS

 

5.1 Number of Deferred Share Units

The Committee may, from time to time, subject to the provisions of this Plan and
such other terms and conditions as the Committee may prescribe, grant Deferred
Share Units to any Participant or Director Participant.

All Deferred Share Units received by a Participant or Director Participant shall
be credited to an account maintained for the Participant or the Director
Participant on the books of the Company, as of the Date of Grant. The award of
Deferred Share Units for a calendar year to a Participant or Director
Participant shall be evidenced by an Award Agreement.

 

- 13 -



--------------------------------------------------------------------------------

5.2 Distribution of Deferred Share Units

A Participant or Director Participant shall receive, on the Distribution Date, a
lump sum payment in cash equal to the number of Deferred Share Units recorded in
the Participant’s or Director Participant’s account on the Distribution Date
multiplied by the Fair Market Value, less any applicable withholding taxes. At
the option of the Committee, the Company may settle the Deferred Share Units in
Common Shares. Upon payment in full of the value of the Deferred Share Units,
whether in cash or in Common Shares, the Deferred Share Units shall be
cancelled.

 

5.3 Death of Participant Prior to Distribution

Upon the death of a Participant or Director Participant prior to the
distribution of the Deferred Share Units credited to the account of such
Participant or Director Participant under the Plan, a cash payment shall be made
to the estate of such Participant or Director Participant on or about the
thirtieth (30th) day after the Company is notified of the death of the
Participant or Director Participant or on a later date elected by the
Participant’s or Director Participant’s estate, in the form prescribed for such
purposes by the Company and delivered to the Corporate Secretary no later than
twenty (20) days after the Company is notified of the death of the Participant
or Director Participant, provided that such date is no later than the last
Business Day of the calendar year following the calendar year in which the
Participant or Director Participant dies. Notwithstanding the foregoing, and to
the extent necessary to comply with the requirements of Section 409A of the
Code, upon the death of a Participant or a Director Participant who is a U.S.
Taxpayer, such cash payment shall be made on the thirtieth (30th) day after such
Participant’s or Director Participant’s death or as soon as practicable
thereafter and no subsequent deferral of the payment may be made. Such cash
payment shall be equivalent to the amount which would have been paid to the
Participant or Director Participant pursuant to and subject to Section 5.2,
calculated on the basis that the day on which the Participant or Director
Participant dies, or the date elected by the estate, as applicable, is the
Distribution Date. Upon payment in full of the value of all of the Deferred
Share Units that become payable under this Section 5.3, the Deferred Share Units
shall be cancelled.

ARTICLE 6

GRANT OF RESTRICTED SHARE UNITS

 

6.1 Grant of RSUs

The Committee may, from time to time, subject to the provisions of this Plan and
such other terms and conditions as the Committee may prescribe, grant RSUs to
any Participant or any Director Participant.

 

6.2 Terms of RSUs

The Committee shall have the authority to condition the grant of RSUs upon the
attainment of specified Performance Goals, or such other factors (which may vary
as between awards of RSUs) as the Committee may determine in its sole
discretion.

 

6.3 Vesting of RSUs

The Committee shall have the authority to determine at the time of grant, in its
sole discretion,

 

- 14 -



--------------------------------------------------------------------------------

the duration of the vesting period and other vesting terms applicable to the
grant of RSUs, which terms shall be set out in the applicable Award Agreement.

 

6.4 Share Certificates

Unless otherwise specified in the Award Agreement, as soon as practicable
following the expiry of the applicable vesting period, or at such later date as
may be determined by the Committee in its sole discretion, a share certificate
representing the Common Shares issuable pursuant to the RSUs shall be registered
in the name of the Participant or Director Participant, or as the Participant or
Director Participant may direct, subject to applicable securities laws.

ARTICLE 7

PERFORMANCE SHARE UNITS

 

7.1 Grant of Performance Share Units

The Committee may, from time to time, subject to the provisions of this Plan and
such other terms and conditions as the Committee may prescribe, grant
Performance Share Units to any Participant. Each Performance Share Unit will
consist of a right, (i) denominated or payable in cash, Common Shares, other
securities or other property, and (ii) which will confer on the holder thereof
rights valued as determined by the Committee and payable to, or exercisable by,
the holder of the Performance Share Unit, in whole or in part, upon the
achievement of such Performance Goals during such performance periods as the
Committee will establish.

 

7.2 Value of Performance Share Units

The initial value of a Performance Share Unit will be established by the
Committee at the Date of Grant and, to the extent related to Common Shares,
other securities or other property will initially be equal to 100% of the Fair
Market Value of a Common Share or the fair market value (as determined by the
Board) of such other security or such other property on the Date of Grant.

 

7.3 Terms of Performance Share Units

Subject to the terms of the Plan and any applicable Award Agreement, the
Performance Goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Share Unit granted, the
termination of a Participant’s employment and the amount of any payment or
transfer to be made pursuant to any Performance Share Unit will be determined by
the Committee and by the other terms and conditions of any Performance Share
Unit.

 

7.4 Performance Goals

The Committee will issue Performance Goals prior to the commencement of the
performance period to which such Performance Goals pertain. The Performance
Goals may be based upon the achievement of Company-wide, divisional or
individual goals, or any other basis determined by the Committee. The Committee
may modify the Performance Goals as necessary to align them with the Company’s
corporate objectives if there is a subsequent material change in the Company’s
business, operations or capital or corporate structure. Notwithstanding the
foregoing, to the extent deemed desirable by the Committee, in the case of a
Covered Employee,

 

- 15 -



--------------------------------------------------------------------------------

the Performance Goals set forth in Section 2.1 shall apply.

ARTICLE 8

OTHER SHARE-BASED AWARDS

 

8.1 Other Share-Based Awards

The Committee may, from time to time, subject to the provisions of this Plan and
such other terms and conditions as the Committee may prescribe, grant Other
Share-Based Awards to any Participant. Each Other Share-Based Award will consist
of a right (1) which is other than an Award or right described in Article 4, 5,
6 or 7 above and (2) which is denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to, Common Shares
(including, without limitation, securities convertible into Common Shares) as
are deemed by the Committee to be consistent with the purposes of the Plan;
provided, however, that such right will comply with applicable law. Subject to
the terms of the Plan and any applicable Award Agreement, the Committee will
determine the terms and conditions of Other Share-Based Awards. Common Shares or
other securities delivered pursuant to a purchase right granted under this
Section 8.1 will be purchased for such consideration, which may be paid by such
method or methods and in such form or forms, including, without limitation,
cash, Common Shares, other securities, other Awards, other property, or any
combination thereof, as the Committee will determine.

ARTICLE 9

TERMINATION OF EMPLOYMENT

 

9.1 Retirement, Death or Disability

Subject to Section 5.3, if a Participant or Director Participant dies or becomes
Disabled while an employee, officer or director of or consultant to the Company
or an Affiliate or if the employment or term of office or engagement of a
Participant with the Company or an Affiliate terminates due to Retirement:

 

  (a) the executor or administrator of the Participant’s or Director
Participant’s estate or the Participant or Director Participant, as the case may
be, may exercise Options of the Participant or Director Participant. The number
of Options exercisable shall equal:

 

  (i) the number of Options that were exercisable at the Termination Date; plus

 

  (ii) a portion of the next instalment of the Options due to vest equal to the
number of Options next due to vest multiplied by a fraction the numerator of
which is the number of days elapsed since the date of vesting of the last
instalment of the Options (or if none have vested, the Date of Grant) to the
Termination Date and the denominator of which is the number of days between the
date of vesting of the last instalment of the Option (or if none have vested,
the Date of Grant) and the date of vesting of the next instalment of the Option;

 

- 16 -



--------------------------------------------------------------------------------

  (b) the right to exercise such Options terminates on the earlier of: (i) the
date that is twelve months after the Termination Date (except that in the case
of Retirement of a U.S. Taxpayer, any Incentive Stock Option shall expire on the
date that is three months after the Termination Date); and (ii) the date on
which the Exercise Period of the particular Option expires. Subject to
subsection (a), any Options held by the Participant or Director Participant that
are not yet exercisable at the Termination Date immediately expire and are
cancelled on the Termination Date;

 

  (c) a portion of the next instalment of any other Awards due to vest shall
immediately vest, such portion to equal the number of Awards next due to vest
multiplied by a fraction the numerator of which is the number of days elapsed
since the date of vesting of the last instalment of the Awards (or if none have
vested, the Date of Grant) to the Termination Date and the denominator of which
is the number of days between the date of vesting of the last instalment of the
Awards (or if none have vested, the Date of Grant) and the date of vesting of
the next instalment of the Awards;

 

  (d) subject to subsection (c), any other Awards held by the Participant or
Director Participant that are not yet vested at the Termination Date are
immediately forfeited to the Company on the Termination Date; and

 

  (e) such Participant’s or Director Participant’s eligibility to receive
further grants of Awards under the Plan ceases as of the Termination Date.

 

9.2 Termination of Employment or Services

 

  (a) Where a Participant’s or Director Participant’s employment or term of
office or engagement with the Company or an Affiliate terminates by reason of
the Participant’s death, Disability or Retirement or, in the case of a Director
Participant, the Director Participant’s death or Disability, then the provisions
of Section 9.1 will apply.

 

  (b) Where a Participant’s employment or term of office or engagement
terminates by reason of a Participant’s resignation, then any Options held by
the Participant that are exercisable at the Termination Date continue to be
exercisable by the Participant until the earlier of: (A) the date that is 30
days after the Termination Date; and (B) the date on which the Exercise Period
of the particular Option expires. Any Options held by the Participant that are
not yet exercisable at the Termination Date immediately expire and are cancelled
on the Termination Date, and any other Awards held by the Participant that are
not yet vested at the Termination Date are immediately forfeited to the Company
on the Termination Date.

 

  (c)

Where a Participant’s employment or term of office or engagement terminates by
reason of termination by the Company or an Affiliate without cause (as
determined by the Committee in its sole discretion) (whether such termination
occurs with or without any or adequate notice or reasonable notice, or with or
without any or adequate compensation in lieu of such notice), then, unless
otherwise specified in the Award Agreement, any Options held by the Participant

 

- 17 -



--------------------------------------------------------------------------------

  that are exercisable at the Termination Date continue to be exercisable by the
Participant until the earlier of: (A) the date that is 90 days after the
Termination Date; and (B) the date on which the Exercise Period of the
particular Option expires. Any Options held by the Participant that are not yet
exercisable at the Termination Date immediately expire and are cancelled on the
Termination Date, and any other Awards held by the Participant that are not yet
vested at the Termination Date are immediately forfeited to the Company on the
Termination Date.

 

  (d) Where a Participant’s employment or term of office or engagement is
terminated by the Company or an Affiliate for cause (as determined by the
Committee in its sole discretion), or, in the case of a Consultant Participant,
for breach of contract (as determined by the Committee in its sole discretion),
then any Options held by the Participant at the Termination Date (whether or not
exercisable) immediately expire and are cancelled on the Termination Date, and
any other Awards held by the Participant at the Termination Date (whether or not
vested) are immediately forfeited to the Company on the Termination Date.

 

  (e) Where a Director Participant’s term of office is terminated for breach by
the Director Participant of his or her fiduciary duty to the Company (as
determined by the Committee in its sole discretion), then any Options held by
the Director Participant at the Termination Date (whether or not exercisable)
immediately expire and are cancelled on the Termination Date, and any other
Awards held by the Director Participant at the Termination Date (whether or not
vested) are immediately forfeited to the Company on the Termination Date.

 

  (f) Where a Director Participant’s term of office terminates for any reason
other than death or Disability of the Director Participant or a breach by the
Director Participant of his or her fiduciary duty to the Company (as determined
by the Committee in its sole discretion), the Committee or the Board may, in its
sole discretion, at any time prior to or following the Termination Date,
(A) permit the exercise of any or all Options held by the Director Participant,
whether or not exercisable at the Termination Date, in the manner and on the
terms authorized by the Board, provided that neither the Committee nor the Board
shall, in any case, authorize the exercise of an Option pursuant to this Section
beyond the date on which the Exercise Period of the particular Option expires;
and (B) provide for the vesting of any or all other Awards held by a Director
Participant on the Termination Date.

 

  (g) The eligibility of a Participant or Director Participant to receive
further grants under the Plan ceases as of the date that the Company or an
Affiliate, as the case may be, provides the Participant or Director Participant
with written notification that the Participant’s employment or term of office,
or the Director Participant’s term of office, as the case may be, is terminated,
notwithstanding that such date may be prior to the Termination Date.

 

  (h)

Unless the Committee, in its sole discretion, otherwise determines, at any time
and from time to time, Awards are not affected by a change of employment

 

- 18 -



--------------------------------------------------------------------------------

  arrangement within or among the Company or a Subsidiary for so long as the
Participant continues to be an employee of the Company or a Subsidiary,
including without limitation a change in the employment arrangement of a
Participant whereby such Participant becomes a Director Participant.

 

9.3 Discretion to Permit Exercise

Notwithstanding the provisions of Sections 9.1 and 9.2, the Committee may, in
its discretion, at any time prior to or following the events contemplated in
such Sections, permit the exercise of any or all Options held by a Participant
or Director Participant or permit the acceleration of vesting of any or all RSUs
or other Awards, all in the manner and on the terms as may be authorized by the
Committee, provided that the Committee will not, in any case, authorize the
exercise of an Option pursuant to this Section beyond the expiration of the
Exercise Period of the particular Option.

 

9.4 Incentive Stock Options

Notwithstanding anything to the contrary in this Article 9, in the case of an
Incentive Stock Option, any Incentive Stock Options held by a U.S. Taxpayer that
are exercisable at the Termination Date continue to be exercisable by the U.S.
Taxpayer until the earlier of: (A) the date that is three months after the
Termination Date; (B) the date on which the Exercise Period of the particular
Incentive Stock Option expires; or (C) any shorter post-Termination Date
exercise period as is set forth in this Article 9 or in the U.S. Taxpayer’s
Award Agreement.

ARTICLE 10

CHANGE IN CONTROL

 

10.1 Change in Control

 

  (a)

Unless otherwise determined by the Committee or the Board at or after the Date
of Grant, and notwithstanding Section 12.7(b), any Options outstanding
immediately prior to the occurrence of a Change in Control, but which are not
then exercisable, shall terminate and be cancelled upon the occurrence of the
Change in Control and shall be of no further force or effect. Unless otherwise
determined by the Committee or the Board at or after the Date of Grant, all
outstanding vested Options shall be cashed out at the Change in Control Price,
less the applicable Exercise Price for such Options, as of the date such Change
in Control is determined to have occurred, or as of such other date as the
Committee or the Board may determine prior to the Change in Control. Outstanding
Options may only be cashed out, as described above, if the Change in Control
Price is higher than the Exercise Price for such outstanding Options. If the
Change in Control Price is equal to or lower than the Exercise Price for such
outstanding Options, the Committee or the Board may terminate such outstanding
Options and such outstanding Options shall be of no further force or effect.
Further, the Committee or the Board shall have the right to provide, in respect
of any Options outstanding immediately prior to a Change in Control, but which
are not then exercisable, for the acceleration of vesting of such Options upon
the occurrence of the Change in Control or to provide for the conversion or
exchange of any

 

- 19 -



--------------------------------------------------------------------------------

  outstanding Options into or for options, rights or other securities in any
entity participating in or resulting from the Change in Control.

 

  (b) Unless otherwise determined by the Committee or the Board at or after the
Date of Grant, and notwithstanding Section 12.7(b), any unvested or unearned
Restricted Share Units, Deferred Share Units, Performance Share Units or Other
Share-Based Awards outstanding immediately prior to the occurrence of a Change
in Control shall terminate and be cancelled upon the occurrence of the Change in
Control and shall be of no further force or effect. Notwithstanding the
foregoing sentence, the Committee or the Board shall have the right to determine
that any unvested or unearned Restricted Share Units, Deferred Share Units,
Performance Share Units or Other Share-Based Awards outstanding immediately
prior to the occurrence of a Change in Control shall become fully vested or
earned upon the occurrence of such Change in Control. The Committee or the Board
may also determine that any vested or earned Restricted Share Units, Deferred
Share Units, Performance Share Units or Other Share-Based Awards shall be cashed
out at the Change in Control Price as of the date such Change in Control is
deemed to have occurred, or as of such other date as the Committee or the Board
may determine prior to the Change in Control. Further, the Committee or the
Board shall have the right to provide for the conversion or exchange of any
Restricted Share Unit, Deferred Share Unit, Performance Share Unit or Other
Share-Based Award into or for rights or other securities in any entity
participating in or resulting from the Change in Control.

 

10.2 Parachute Payments

If a Participant or Director Participant is entitled to receive payments that
would qualify as excess “parachute payments” under Section 280G of the Code,
those payments shall be reduced by the necessary amount so that the Participant
or Director Participant is not subject to excise tax under Section 4999 of the
Code if such reduction would result in the Participant or Director Participant
receiving a greater after-tax payment.

ARTICLE 11

SHARE CAPITAL ADJUSTMENTS

 

11.1 General

The existence of any Awards does not affect in any way the right or power of the
Company or its shareholders to make, authorize or determine any adjustment,
recapitalization, reorganization or any other change in the Company’s capital
structure or its business, or any amalgamation, combination, arrangement, merger
or consolidation involving the Company, to create or issue any bonds,
debentures, Common Shares or other securities of the Company or to determine the
rights and conditions attaching thereto, to effect the dissolution or
liquidation of the Company or any sale or transfer of all or any part of its
assets or business, or to effect any other corporate act or proceeding, whether
of a similar character or otherwise, whether or not any such action referred to
in this Section would have an adverse effect on this Plan or on any Award
granted hereunder.

 

- 20 -



--------------------------------------------------------------------------------

11.2 Reorganization of Company’s Capital

Should the Company effect a subdivision or consolidation of Common Shares or any
similar capital reorganization or a payment of a stock dividend (other than a
stock dividend that is in lieu of a cash dividend), or should any other change
be made in the capitalization of the Company that does not constitute a Change
in Control and that would warrant the amendment or replacement of any existing
Awards in order to adjust: (a) the number of Common Shares that may be acquired
on the vesting of outstanding Awards or the exercise of any outstanding Options;
and/or (b) the Exercise Price of any outstanding Options; and/or (c) the terms
of any other Award in order to preserve proportionately the rights and
obligations of the Participants or Director Participants holding such Awards,
the Board will authorize such steps to be taken as it may consider to be
equitable and appropriate to that end.

 

11.3 Other Events Affecting the Company

In the event of an amalgamation, combination, arrangement, merger or other
transaction or reorganization involving the Company and occurring by exchange of
Common Shares, by sale or lease of assets or otherwise, that does not constitute
a Change in Control and that warrants the amendment or replacement of any
existing Awards in order to adjust: (a) the number of Common Shares that may be
acquired on the vesting of outstanding Awards or the exercise of any outstanding
Options; or (b) the Exercise Price of any outstanding Options; and/or (c) the
terms of any other Award in order to preserve proportionately the rights and
obligations of the Participants or Director Participants holding such Awards,
the Board will authorize such steps to be taken as it may consider to be
equitable and appropriate to that end.

 

11.4 Immediate Exercise of Awards

Where the Board determines that the steps provided in Sections 11.2 and 11.3
would not preserve proportionately the rights, value and obligations of the
Participants or Director Participants holding such Awards in the circumstances
or otherwise determines that it is appropriate:

 

  (a) the Board may permit the immediate exercise of any outstanding Options
that are not otherwise exercisable, and the immediate vesting of any unvested
Awards; and

 

  (b) if the Board takes the step contemplated in (a) above, the Board may also
authorize the Company, to the extent permitted under applicable laws, to:

 

  (i) offer to purchase any Options from any Participant or Director
Participants for a price equal to the difference between the Fair Market Value
of the underlying Common Shares and the Exercise Price of the Options; or

 

  (ii) lend to Participants an amount equal to the aggregate Exercise Price for
those Options of the Participant which have an Exercise Price which is less than
the Fair Market Value of the underlying Common Shares at a rate of interest
equal to the current prime rate plus one percent provided that the Participant
irrevocably:

 

- 21 -



--------------------------------------------------------------------------------

  (A) agrees to exercise all such Options of the Participant; and

 

  (B) authorizes the Company to sell, dispose of or deposit in acceptance of an
outstanding take-over bid the Common Shares issuable upon the exercise of such
Options, to deduct from the proceeds of sale of such Common Shares an amount
equal to the outstanding balance of the loan plus accrued interest in payment of
such loan, to mail a cheque payable to the Participant for the balance of the
proceeds of sale and to execute and deliver on behalf of the Participant all
transfers, consents or other documents necessary to give effect to the
foregoing.

 

11.5 Issue by Company of Additional Shares

Except as expressly provided in this Article 11, neither the issue by the
Company of shares of any class or securities convertible into or exchangeable
for shares of any class, nor the conversion or exchange of such shares or
securities, affects, and no adjustment by reason thereof is to be made with
respect to: (a) the number of Common Shares that may be acquired as a result of
a grant of Awards or upon the exercise of any outstanding Options; or (b) the
Exercise Price of any outstanding Options.

 

11.6 Fractions

No fractional Common Shares will be issued on the exercise of an Option or the
grant of an Award. Accordingly, if, as a result of any adjustment under
Section 11.2 or 11.3, a Participant or Director Participant would become
entitled to a fractional Common Share, the Participant or Director Participant
has the right to acquire only the adjusted number of full Common Shares and no
payment or other adjustment will be made with respect to the fractional Common
Shares which shall be disregarded.

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1 Legal Requirement

The Company is not obligated to grant any Awards, issue any Common Shares or
other securities, make any payments or take any other action if, in the opinion
of the Board, in its sole discretion, such action would constitute a violation
by a Participant, Director Participant or the Company of any provision of any
applicable statutory or regulatory enactment of any government or government
agency or the requirements of any stock exchange upon which the Common Shares
may then be listed.

 

12.2 Participants’ Entitlement

Except as otherwise provided in this Plan, Options (whether or not exercisable)
and other Awards previously granted under this Plan are not affected by any
change in the relationship between, or ownership of, the Company and an
Affiliate. For greater certainty, all grants of Awards remain valid and all
Options remain valid and exercisable in accordance with the terms

 

- 22 -



--------------------------------------------------------------------------------

and conditions of this Plan and are not affected by reason only that, at any
time, an Affiliate ceases to be an Affiliate.

 

12.3 Withholding Taxes

The granting or vesting of each Award and exercise of each Option granted under
this Plan is subject to the condition that if at any time the Committee
determines, in its discretion, that the satisfaction of withholding tax or other
withholding liabilities is necessary or desirable in respect of such grant,
vesting or exercise, such exercise is not effective unless such withholding has
been effected to the satisfaction of the Committee. In such circumstances, the
Committee may require that the withholding tax obligation be satisfied by any of
the following methods or by a combination of such methods:

 

  (a) the tendering by the Participant or Director Participant of cash payment
to the Company in an amount less than or equal to the total withholding tax
obligation; or

 

  (b) permitting the Participant to direct the Company to withhold from the
Common Shares otherwise due to the Participant or Director Participant such
number of Common Shares having a Fair Market Value, determined as of the date
the withholding tax obligation arises, less than or equal to the amount of the
total withholding tax obligation; or

 

  (c) the withholding by the Company from any cash payment otherwise due to the
Participant or Director Participant such amount of cash as is less than or equal
to the amount of the total withholding tax obligation;

provided, however, that the sum of any cash so paid or withheld and the Fair
Market Value of any Common Shares so withheld is sufficient to satisfy the total
withholding tax obligation. Any such additional payment is due no later than the
date on which any amount with respect to the Award or exercised Option is
required to be remitted to the relevant tax authority by the Company or an
Affiliate, as the case may be.

 

12.4 Rights of Participant

No Participant or Director Participant has any claim or right to be granted an
Award (including, without limitation, an Option granted in substitution for any
Option that has expired pursuant to the terms of this Plan) and the granting of
any Award is not to be construed as giving a Participant or Director Participant
a right to remain as an employee, consultant or director of the Company or an
Affiliate. No Participant or Director Participant has any rights as a
shareholder of the Company in respect of Common Shares issuable on the exercise
of any Option or issuable pursuant to any other Award until the allotment and
issuance to such Participant or Director Participant of certificates
representing such Common Shares.

 

12.5 Other Incentive Awards

The Committee shall have the right to grant other incentive awards based upon
Common Shares under this Plan to Participants or Director Participants in
accordance with applicable laws and regulations and subject to regulatory
approval, including without limitation the approval of the

 

- 23 -



--------------------------------------------------------------------------------

Toronto Stock Exchange and Nasdaq (to the extent the Company has any securities
listed on the particular exchange), having such terms and conditions as the
Committee may determine, including without limitation the grant of Common Shares
based upon certain conditions and the grant of securities convertible into
Common Shares.

 

12.6 Termination

The Plan will terminate on the earliest of: (i) the date upon which no further
Common Shares remain available for issuance under the Plan and no Options or
other Awards remain outstanding; and (ii) the acceleration of the vesting of
Options and other Awards pursuant to Section 10.1 upon the occurrence of a
Change in Control, unless renewed for such further period and upon such terms
and conditions as the Committee may determine, but in all events the Plan will
automatically terminate on March 25, 2024, being the tenth anniversary of the
effective date of the Plan.

 

12.7 Amendment

 

  (a) Subject to the rules and policies of any stock exchange on which the
Common Shares are listed and applicable law, the Board may, without notice or
shareholder approval, at any time or from time to time, amend the Plan for the
purposes of:

 

  (i) making any amendments to the general vesting provisions of each Option,
RSU or other Award;

 

  (ii) making any amendments to the general term of each Option provided that no
Option held by an Insider may be extended beyond its original expiry date and no
Option may be exercised after the tenth (10th) anniversary of the Date of Grant;

 

  (iii) making any amendments to the provisions set out in Article 9;

 

  (iv) making any amendments to add covenants of the Company for the protection
of Participants or Director Participants, as the case may be, provided that the
Board shall be of the good faith opinion that such additions will not be
prejudicial to the rights or interests of the Participants or Director
Participants, as the case may be;

 

  (v) making any amendments not inconsistent with the Plan as may be necessary
or desirable with respect to matters or questions which, in the good faith
opinion of the Board, having in mind the best interests of the Participants and
Director Participants, it may be expedient to make, including amendments that
are desirable as a result of changes in law in any jurisdiction where a
Participant or Director Participant resides, provided that the Board shall be of
the opinion that such amendments and modifications will not be prejudicial to
the interests of the Participants and Director Participants; or

 

- 24 -



--------------------------------------------------------------------------------

  (vi) making such changes or corrections which, on the advice of counsel to the
Company, are required for the purpose of curing or correcting any ambiguity or
defect or inconsistent provision or clerical omission or mistake or manifest
error, provided that the Board shall be of the opinion that such changes or
corrections will not be prejudicial to the rights and interests of the
Participants or Director Participants.

 

  (b) Subject to Section 10.1, the Board shall not alter or impair any rights or
increase any obligations with respect to an Award previously granted under the
Plan without the consent of the Participant or Director Participant, as the case
may be.

 

  (c) Notwithstanding any other provision of this Plan, none of the following
amendments shall be made to this Plan without approval of the Toronto Stock
Exchange and Nasdaq (to the extent such consent is required and the Company has
any securities listed on the particular exchange) and the approval of
shareholders in accordance with the requirements of such exchange(s):

 

  (i) amendments to the Plan which would increase the number of Common Shares
issuable under the Plan, except in connection with a Change in Control or
pursuant to the provisions in the Plan, including Sections 11.2 and 11.3, which
permit the Board to make adjustments in the event of transactions affecting the
Company or its capital;

 

  (ii) amendments to the Plan which would increase the number of Common Shares
issuable to Insiders, except in connection with a Change in Control or pursuant
to the provisions in the Plan, including Sections 11.2 and 11.3, which permit
the Board to make adjustments in the event of transactions affecting the Company
or its capital;

 

  (iii) amendments to the Plan which would increase the number of Common Shares
issuable to Director Participants under the Plan, otherwise than in accordance
with the terms of this Plan;

 

  (iv) amendments that would extend the Exercise Period of any Options held by
Insiders, beyond the Exercise Period otherwise determined in accordance with
this Plan (except the automatic extension of Options which otherwise would
expire during or immediately after a Blackout Period as provided in this Plan);

 

  (v) amendments that would extend the expiry of an Option to be beyond ten
years from its date of grant;

 

  (vi)

amendments that would reduce the Exercise Price of any Options held by Insiders
(for this purpose, a cancellation or termination of an Option of a Participant
or Director Participant prior to its expiry date for the purpose of reissuing an
Option to the same Participant or Director Participant within three (3) months
of such cancellation or termination with a lower exercise price shall be treated
as an amendment to reduce the exercise price of an Option), except for the
purpose of maintaining Option value in

 

- 25 -



--------------------------------------------------------------------------------

  connection with a Change in Control or pursuant to the provisions in the Plan,
including Sections 11.2 and 11.3, which permit the Board to make adjustments in
the event of transactions affecting the Company or its capital;

 

  (vii) the addition of any form of financial assistance to a Participant or
Director Participant;

 

  (viii) amendments that would permit Options or rights under the Plan to be
transferred other than for normal estate settlement purposes;

 

  (ix) amendments to this Section 12.7; and

 

  (x) amendments for which the applicable exchange rules require shareholder
approval.

Any amendment that would cause an Award held by a U.S. Taxpayer to fail to
comply with Section 409A of the Code shall be null and void ab initio.

 

12.8 Section 409A of the Code

This Plan will be construed and interpreted to comply with Section 409A of the
Code to the extent required to preserve the intended tax consequences of this
Plan. The Company reserves the right to amend this Plan to the extent it
reasonably determines is necessary in order to preserve the intended tax
consequences of this Plan in light of Section 409A of the Code and any
regulations or guidance under that section. In no event will the Company be
responsible if Awards under this Plan result in adverse tax consequences to a
U.S. Taxpayer under Section 409A of the Code. Notwithstanding any provisions of
the Plan to the contrary, in the case of any “specified employee” within the
meaning of Section 409A of the Code who is a U.S. Taxpayer, distributions of
non-qualified deferred compensation under Section 409A of the Code made in
connection with a “separation from service” within the meaning set forth in
Section 409A of the Code may not be made prior to the date which is six months
after the date of separation from service (or, if earlier, the date of death of
the U.S. Taxpayer). Any amounts subject to a delay in payment pursuant to the
preceding sentence shall be paid as soon practicable following such six-month
anniversary of such separation from service.

 

12.9 Requirement of Notification of Election Under Section 83(b) of the Code

If a Participant or Director Participant, in connection with the acquisition of
Common Shares under the Plan, is permitted under the terms of the Award
Agreement to make the election permitted under Section 83(b) of the Code (i.e.,
an election to include in gross income in the year of transfer the amounts
specified in Section 83(b) of the Code notwithstanding the continuing transfer
restrictions) and the Participant or Director Participant makes such an
election, the Participant or Director Participant shall notify the Company of
such election within ten (10) days of filing notice of the election with the
Internal Revenue Service, in addition to any filing and notification required
pursuant to regulations issued under Section 83(b) of the Code.

 

- 26 -



--------------------------------------------------------------------------------

12.10 Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

If any Participant shall make any disposition of Common Shares issued pursuant
to the exercise of an Incentive Stock Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions),
such Participant shall notify the Company of such disposition within ten
(10) days thereof.

 

12.11 Indemnification

Every member of the Board will at all times be indemnified and saved harmless by
the Company from and against all costs, charges and expenses whatsoever
including any income tax liability arising from any such indemnification, that
such member may sustain or incur by reason of any action, suit or proceeding,
taken or threatened against the member, otherwise than by the Company, for or in
respect of any act done or omitted by the member in respect of this Plan, such
costs, charges and expenses to include any amount paid to settle such action,
suit or proceeding or in satisfaction of any judgment rendered therein.

 

12.12 Participation in the Plan

The participation of any Participant or Director Participant in the Plan is
entirely voluntary and not obligatory and shall not be interpreted as conferring
upon such Participant or Director Participant any rights or privileges other
than those rights and privileges expressly provided in the Plan. In particular,
participation in the Plan does not constitute a condition of employment or
engagement nor a commitment on the part of the Company to ensure the continued
employment or engagement of such Participant or Director Participant. The Plan
does not provide any guarantee against any loss which may result from
fluctuations in the market value of the Common Shares. The Company does not
assume responsibility for the income or other tax consequences for the
Participants and Director Participants and they are advised to consult with
their own tax advisors.

 

12.13 Participant Information and Consent to Data Transfer

Each Participant shall provide the Company with all information (including
personal information) required by the Company in order to administer the Plan.
By participating in the Plan, the Participant explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data by and among, as applicable, the Company, any
Affiliate and any third party administrator retained by the Company for the
exclusive purpose of implementing, administering and managing the Plan and all
entitlements under the Plan. The Participant understands that the Company and/or
Affiliates hold certain personal information, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, the Affiliates and details of
any entitlements under the Plan, for the purpose of implementing, administering
and managing the Plan (collectively, “Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections from the Participant’s country.
The Participant understands that he or she may have the right, if residing in

 

- 27 -



--------------------------------------------------------------------------------

a particular jurisdiction to request a list with the names and addresses of any
potential recipients of the Data by contacting the local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the awards granted under the Plan.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage the Participant’s entitlements under the
Plan and comply with applicable laws. The Participant understands that he or she
may have the right, if residing in a particular jurisdiction, at any time, to
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. The Participant understands, however, that
refusing or withdrawing his or her consent may affect the Participant’s ability
to participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the applicable local human resources
representative.

 

12.14 International Participants

With respect to Participants or Director Participants who reside or work outside
Canada and the United States, the Board may, in its sole discretion, amend, or
otherwise modify, without shareholder approval, the terms of the Plan or Awards
with respect to such Participants or Director Participants in order to conform
such terms with the provisions of local law, and the Committee may, where
appropriate, establish one or more sub-plans to reflect such amended or
otherwise modified provisions.

 

12.15 Effective Date

This Plan becomes effective on a date to be determined by the Board.

 

12.16 Governing Law

This Plan is created under and is to be governed, construed and administered in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

MITEL NETWORKS CORPORATION

 

- 28 -